IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                           NO. WR-5,483-21


                           IN RE MERIA JAMES BRADLEY, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NO. 1328927-C IN THE 183RD DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                               ORDER


        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, Relator contends that he filed an application for a writ

of habeas corpus in the 183rd District Court of Harris County, and it has not been forwarded to this

Court. The record reflects that the District Court entered a timely order designating issues on

September 4, 2014, more than 180 days have passed since the date the State received the application,

and the application has not been timely forwarded to this Court as mandated by Texas Rule of

Appellate Procedure 73.4(b)(5).

        Respondent, the District Clerk of Harris County, is ordered to file a response by submitting
                                                                                                 2

the record on such habeas corpus application. This application for leave to file a writ of mandamus

shall be held in abeyance until Respondent has submitted the appropriate response. Such response

shall be submitted within 30 days of the date of this order.

Filed: October 14, 2015
Do not publish